DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 14, and 16-18, drawn to a sensing method comprising providing a time-dependent electrical signal; receiving a time-dependent response signal; analyzing the time-dependent response signal with respect to the time-dependent electrical signal; and determining a change in the relaxation time.
Group II, claim(s) 19, drawn to a computer-readable medium having instructions which cause the processor to implement a method according to claim 1.
Group III, claim(s) 20-21, drawn to a sensing system comprising signal generating means; and a sensor.
Group IV, claim(s) 29, drawn to a sensor comprising a mesoscopic probe element; and first and second terminals coupled via a conductive connection.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the special technical feature of a sensing method comprising providing a time-dependent electrical signal across a conductive connection between first and second terminals of a sensor, the conductive connection capacitively coupled to an environment via a mesoscopic probe element having an electroactive surface for exposure to the environment, the conductive connection having an associated relaxation time; receiving a time-dependent response signal from the sensor; analysing the time-dependent response signal with respect to the time-dependent electrical signal; determining, based on the analysis, a change in the relaxation time, the change in the relaxation time being correlated with an interaction between the electroactive surface and a measurand of the environment, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pampin (U.S. Patent Pub. 2009/0273356).  Pampin teaches a sensing method ([0104] lines 1-3: the method making use of a semiconductor-based field-effect embodiment of an ISIT 10) comprising providing a time-dependent electrical signal ([0074] lines 2-4: 

Each pair of Groups I and III, Groups I and IV, Group II and III, Group II and IV, and Group III and IV lacks unity of invention because even though the inventions of these groups require the special technical feature of a sensor comprising a mesoscopic probe having an electroactive surface for exposure to an environment; and first and second terminals connectable to a time-dependent electrical signal, the first terminal coupled with the second terminal via a conductive connection, wherein the conductive connection is capacitively couplable to the environment via the mesoscopic probe element, such that an interaction between the electroactive surface and a measurand in the environment is correlated with a change in relaxation time of the conductive connection, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pampin.  Pampin teaches a sensor (Fig. 8a; [0076] lines 1-2: transducer or ISIT 10) comprising a mesoscopic probe (Fig. 8a; [0088] 

A telephone call was made to Todd Deveau, the representative of applicant, on March 3, 2022 to request an oral election to the above restriction requirement, but the representative requested a written restriction on March 6, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795